Citation Nr: 9902206	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-17 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement of the appellant to an increased apportioned 
share of the veteran's compensation benefits on behalf of the 
veteran's minor child, [redacted].


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to May 
1969.

This case is before the Board of Veterans Appeals (Board) on 
appeal from a January 1997 special apportionment decision by 
the Wilmington, Delaware Regional Office (RO).  A notice of 
disagreement was received from the appellant, who is the 
custodian of the veterans child, [redacted], in January 1997.  
A statement of the case was issued in April 1997, and a 
substantive appeal was received in May 1997.  This is a 
contested case.


FINDINGS OF FACT

1.  The veteran is in receipt of service connected 
compensation for a psychiatric disorder evaluated as 100 
percent disabling from May 16, 1991; prior to that time, this 
disability was evaluated as 50 percent disabling. 

2.  In August 1987, the appellant was awarded an 
apportionment, in the amount of $22.00 per month, of the 
veteran's disability compensation on behalf of the veteran's 
minor child; this amount was increased to $80.00 per month 
effective December 1988, and then to $100.00 per month 
effective August 1992.  At the time of the original award 
(and currently) the veteran did not reside with the minor 
child.

3.  The veteran does not reasonably contribute to his minor 
childs support and expenses.  

4.  The appellant has demonstrated a financial hardship that 
warrants an increased apportioned share of the veteran's 
compensation benefits.  

5.  Increasing the apportionment of the veteran's 
compensation benefits from $100.00 per month to $200.00 per 
month on behalf of his dependent child would not cause undue 
hardship to the veteran.



CONCLUSION OF LAW

An increase in the apportioned amount of the veteran's 
disability compensation benefits, from $100.00 per month to 
$200.00 per month, but no more, payable to the appellant on 
behalf of the veteran's minor child, is warranted.  38 C.F.R. 
§§ 3.450, 3.451, 3.452, 3.453 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veterans service-connected 
psychiatric disorder has had an evaluation of 100 percent 
from May 16, 1991; prior to that date, this disorder was 
evaluated as 50 percent disabling since 1972.  In August 
1987, the appellant was awarded an apportioned share of the 
veteran's award, in the amount of $22.00  per month on behalf 
of the veteran's (and her) minor child.  This amount was 
increased to $80.00 per month effective December 1, 1988, and 
then to $100.00 per month effective August 1, 1992.  

The record further reflects that the veteran currently lives 
in Delaware while the minor child, born in May 1985, resides 
with her mother, the appellant, in Georgia.  Further, the 
veteran has three other children, two born in April 1978, the 
other in January 1976; as recent as May 1992, the former two 
children resided with the veteran and his current spouse 
(this was the most recent statement to this effect of 
record), the latter child resides in Georgia.  None of these 
children are involved in this current matter on appeal.  

The Board notes that all or any part of a veterans 
compensation award may be apportioned if the veterans spouse 
and/or children are not residing with the veteran and the 
veteran is not discharging his or her responsibility for the 
spouse or childrens support.  38 U.S.C.A. § 5307 (West 
1991); 38 C.F.R. § 3.450(a)(1)(ii) (1998).  In addition, 
where hardship is shown to exist, compensation may be 
specially apportioned between the veteran and his or her 
dependents on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  38 C.F.R. § 3.451 (1998).  

Factors to be considered include the amount of VA benefits 
payable, other resources and income of the parties in 
interest, and any special needs of the respective parties. 
Id.  Special apportionment is meant to provide for claimants 
in situations in which hardship is shown to exist on the 
basis of the facts in the case as long as it does not cause 
undue hardship on the other parties in interest.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship on him or her while 
apportionment of less than 20 percent of his or her benefits 
would not provide a reasonable amount for any apportionee. 
Rates of apportionment of disability compensation, service 
pension or retirement pay will be determined under 38 C.F.R. 
§ 3.451 (the factors are noted above).  38 C.F.R. § 3.453 
(1998).  

Currently, the appellant contends, in substance, that due to 
cost-of-living increases over the years, she is entitled to, 
on behalf of the veteran's child, an increased apportioned 
share of the veteran's compensation benefits greater than 
$100.00.  A statement received from the appellant in November 
1996 reflects her monthly family income of $744.00, which 
includes the $100.00 apportionment, $260.00 in Social 
Security benefits, and $384.00 in employment wages.  She 
reports monthly expenses in the amount of $785.00.  

In her substantive appeal received in May 1997, the appellant 
notes that she has been receiving $100.00 per month on behalf 
of the veteran's child since August 1992 and that the 
veteran's income is three times as much as her and the 
childs income.  Further, she stated that they are 
experiencing financial hardship, and that the veteran's wife 
has been employed as a hairdresser for twenty or more years.

In a statement received in October 1996, the veteran reported 
income of $2471.00, which includes $1945.00 in VA disability 
compensation and $526.00 in Social Security benefits.  He 
listed monthly expenses as follows: $645.00 for rent, $475.07 
for car payments, $500.00 for mortgage and tax payments, 
$100.00 for car insurance, $300.00 for food, $200.00 for 
utilities, $150.00 for clothes, $75 for the telephone bill; 
and $100.00 for payments on credit cards.  These expenses 
total $2545.07.  

Contrary to the appellants assertion noted above, the 
veteran noted that his wife was unemployed.  In this regard, 
it is noted that without objective evidence to the contrary, 
the Board will find that the veteran's wife is unemployed for 
the purpose of this decision.  

In any event, in another statement, also received in October 
1996, the veteran reported the same monthly income, but 
expenses were listed as follows: $645.00 for rent (where he 
currently lives), $478.00 for mortgage payments for property 
in Georgia, $475.00 for car payments, $75.00 for car 
insurance, $250.00 for food, $250.00 for utilities, $150.00 
for clothes, $90 for the telephone bill; $150.00 for payments 
on credit cards, $100 for medical expenses, and $50.00 for 
life insurance.  These expenses total $2713.00.  The veteran 
also noted that he was not contributing any amount of money 
to the minor child.  He noted that some of his step-children 
depend on him for financial support even though they were 
over the age of 18 years and not in college.   

After considering all of the evidence of record in light of 
the regulations noted above, the Board finds that an 
increased apportioned share of the veteran's compensation 
benefits, payable to the appellant on behalf of the minor 
child, to $200.00 per month, is warranted.  

Initially, the Board finds that it is clear that veteran is 
not discharging his responsibility for the minor childs 
support, as reflected by the fact that he lends no financial 
support to her, in the form of child support payments or 
otherwise.  The Board is of the opinion that at this point in 
time, $100.00 per month is simply not a sufficient amount to 
help discharge this financial responsibility.  The Board does 
not give much weight to the veteran's contention that, 
essentially, part of the reason he does not financially 
support the minor child is because his adult step-children 
depend on him for financial support even though they are not 
in college.  

On the other hand, it is quite possible, if not probable, 
that the veteran is now in a better position to lend 
financial support to the minor child, given the fact that his 
other, non step-children children, noted above and not at 
issue in this case, have attained the age of 18 years and are 
no longer dependent on the veteran (there is no evidence of 
record to suggest otherwise).  Further, prior to the increase 
in the veteran's rate of disability compensation from 50 to 
100 percent, two of his children resided with he and his wife 
and the minor child received $80.00 per month as a special 
apportionment of the veteran's benefits.  

Further, the Board finds that hardship is shown to exist on 
the part of the appellant, who receives the apportioned share 
on behalf the minor child, as demonstrated by the relatively 
small monthly family income reported, which is slightly less 
than the overall reported expenses.  

On the other hand, while the Board does not doubt that the 
veteran may have to make some financial adjustments in light 
of the decision in this case, the Board also finds that 
increasing the apportioned share of the veteran's 
compensation benefits to $200.00 will not cause undue 
hardship to the veteran.  It is pointed out that an 
apportioned amount of $200.00 is well below 20 percent of the 
veteran's monthly VA benefits, and as such, this amount would 
ordinarily not provide a reasonable amount for any 
apportionee. 38 C.F.R. § 3.451 (1998).  Further, the Board is 
aware that the veteran's reported monthly income is 
outweighed by his reported expenses, but to be quite frank, 
the Board is of the opinion that these expenses are inflated.  
In any event, it should be pointed out that the minor child 
is entitled to more consideration than the veteran's 
creditors, including the financial institution to which he 
makes car payments (reportedly $475.00 per month) and his 
credit card companies ($100-$150 per month).

In the judgment of the Board, hardship contemplates an 
inability to pay for essentials such as food, clothing, 
shelter or medical expenses.  The Board finds that increasing 
the apportionment of the veteran's compensation benefits to 
$200.00 per month on behalf of his dependent child would not 
result in such deprivations with regard to the veteran. 
38 C.F.R. §§ 3.451, 3.453 (1998).  However, increasing this 
amount further may cause undue hardship to the veteran.  

For the foregoing reasons, the Board concludes that the 
criteria for an increase in the apportionment of the 
veteran's compensation benefits from $100.00 per month to 
$200.00 per month on behalf of his dependent minor child is 
warranted.  In this respect, the appeal is granted. 


ORDER

The apportionment of the veteran's compensation benefits, 
paid to the appellant on behalf of the veteran's minor child, 
[redacted], is increased to $200.00 per month.  The appellants 
appeal is granted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
